Citation Nr: 0730236	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-24 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders, characterized as arthritis of the knees, based on 
theories of direct service incurrence and claimed as 
secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a back disorder, 
characterized as arthritis, based on theories of direct 
service incurrence and claimed as secondary to a service-
connected left ankle disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and October 2005 
(increased evaluation for PTSD) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

A travel Board hearing was held in June 2007 in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.  During the 
veteran's hearing, it was determined that good and sufficient 
cause was shown to advance his case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).  A motion to advance the case on the 
Board's docket was granted in August 2007.

The claim of entitlement to an evaluation in excess of 30 
percent for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

2.  The preponderance of the evidence is against a finding 
that the veteran's post-service bilateral knee problems, 
primarily manifested by moderate osteoarthritis, are 
etiologically related either to service or to a service-
connected left ankle disability, nor may arthritis be 
presumed to have been incurred in service.

3.  The preponderance of the evidence is against a finding 
that the veteran's post-service back problems, primarily 
manifested by lumbar degenerative disk disease with 
mechanical low back pain, are etiologically related either to 
service or to a service-connected left ankle disability, nor 
may arthritis be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's currently manifested bilateral knee 
disorders, diagnosed as bilateral knee arthritis, were not 
incurred in active military service, to include on a 
presumptive basis, nor is such disorder secondarily related 
to any service-connected disability, to include a left ankle 
disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

2.  The veteran's currently manifested back disorder, 
diagnosed as lumbar degenerative disk disease with mechanical 
low back pain, was not incurred in active military service, 
to include on a presumptive basis, nor is such disorder 
secondarily related to any service-connected disability, to 
include a left ankle disability.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.

        A.  Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  An October 
2003 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  This letter also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the letter essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.  The 
Board observes that this letter was sent to the veteran prior 
to the October 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  That specific notice was not 
provided for the veteran in this case; however inasmuch as 
the service connection claims on appeal are being denied 
herein, the matter is moot and adjudication of the claims on 
the merits is non-prejudicial to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In attempting to retrieve the veteran's service medical 
records, the RO learned that his records were destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  In light of such response, the RO sent a July 2002 
letter to the veteran essentially informing him that his 
service medical records were unavailable.  In the July 2002 
letter, the RO also asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding treatment during service.  The October 
2003 letter notified him of alternative types of evidence 
which would be useful in supporting his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

        B.  Duty to Assist

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim(s) and to provide reasons or bases 
for any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the veteran.

After the RO learned in 2002 that the veteran's service 
medical records were unavailable due to the 1973 fire, it 
attempted for a second time to obtain them in 2003; 
ultimately VA was able to obtain a Surgeon General Office 
record from service.  The Board is thus satisfied that 
appropriate attempts were made to reconstruct the veteran's 
service medical records, and that any further attempts to 
retrieve these clinical records would be futile.

The RO also acknowledged that the veteran had previously 
indicated that he had received treatment from a private 
provider, Dr. P.  Private medical records of Dr. P. dated 
from 1994 to 2004 are on file.  In addition, VA records 
current through June 2007 are of record.  VA examinations 
were provided in June 2004, which included opinions pertinent 
to the service connection claims on appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

In September 2003, the veteran filed his original claims for 
disorders of the knees and back with degenerative changes, 
claimed as secondary to a service connected left ankle 
disability.  

The veteran's service medical records were requested in May 
2002 in conjunction with a claim for residuals of a left 
ankle wound.  In June 2002 the National Personnel Records 
Center (NPRC) indicated that there were no records on file at 
the NPRC, and that any records pertaining to the veteran were 
believed to have been destroyed in a fire.  VA was able to 
obtain one Surgeon General Office (SGO) record indicating 
that the veteran sustained a perforating wound of the foot in 
April 1953.  

In an April 2003 rating decision, service connection was 
established for residuals of a shrapnel wound to the left 
ankle with moderate osteoarthritic changes, assigned a 20 
percent evaluation from April 2002.  

The veteran reported receiving treatment for back and knee 
problems from Dr. P.  Private medical records of Dr. P. dated 
in August 1996 document mild arthritic tenderness of the 
knees.  An entry dated in May 1998 noted arthritic changes of 
the knees and osteoarthritis was assessed.  Arthritic changes 
in the knees were noted in October 1999.  Low back pain 
syndrome was diagnosed in September 2000 in conjunction with 
the veteran's complaints of back pain.  In January 2001, the 
veteran complained of pain in the back and knees and the 
assessments included osteoarthritis.  Arthritic changes in 
the knees were noted again in February 2002.

Additional unsuccessful attempts to obtain any SMRs or 
service personnel records were made in 2003.

More recent medical records from Dr. P. show that venous 
insufficiency of the legs was assessed in February 2003.  

A spinal examination for VA purposes was conducted in June 
2004.  The veteran gave a history of developing 
osteoarthritis of the lumbar spine and intervertebral disk 
disease that had progressed over the last 20 years without 
any specific injury.  X-ray findings revealed severe 
multilevel lumbar degenerative disc disease and the clinical 
impressions included lumbar degenerative disc disease without 
significant radiculopathy, with secondary moderate mechanical 
low back pain.  The examiner noted that the veteran's 
ambulation was limited without the aid of an orthopedic 
assistive device, which was secondary to vascular 
insufficiency of the right lower extremity.  The examiner 
commented that it would be pure speculation to associate the 
disk disease with the veteran's military tour of duty, in the 
absence of any medical documentation or records to support or 
history to lend support to service connection.  It was 
commented that the low back condition could either be due to 
some traumatic event or just as likely secondary to the aging 
process.

An examination of the joints for VA purposes was also 
conducted in June 2004.  The veteran gave a history of a 
through and through gunshot wound to the left ankle while 
stationed in Korea in 1953 and denied having any knee 
injuries.  He stated that he had developed arthritis in the 
knees during the past 20 years.  X-ray films revealed 
moderate osteoarthritis of the knees bilaterally as well as 
moderate posttraumatic osteoarthritis of the left ankle.  
Moderate osteoarthritis of the knees was diagnosed.  The 
examiner felt that this could be just as likely as not 
secondary to the aging process.  It was explained that in the 
absence of service medical records to document an injury 
pattern, causation established during a tour of duty would be 
pure speculation.  The examiner also opined that if the 
veteran's left ankle disorder was deemed to be service 
connected (as it is) bilateral knee and a spine condition 
would not be adjunct to or aggravated by the left ankle 
condition. 

The veteran provided testimony at a hearing held at the RO in 
September 2006.  The veteran testified that he was no longer 
receiving treatment for knee and back problems, but did take 
medication prescribed by Dr. P. and the VA outpatient 
facility in Daytona Beach.  He stated that a doctor told him 
that his knee problems were secondary to the left ankle 
disability.  

The veteran presented testimony at a travel Board hearing 
held before the undersigned Veterans Law Judge in June 2007.  
The veteran reported that he began having knee and back 
problems about 10 years ago (June 1997), and testified that 
he believed that favoring the ankle may have led to the 
development of traumatic arthritis.  The veteran indicated 
that during service he noticed knee and back problems 
resulting from the cold weather in Korea.  

At the hearing VA medical records dated from June 2005 to 
June 2007 were associated with record with a waiver of AOJ 
initial consideration of this evidence.  The record did not 
include any detailed symptomatology pertaining to the knees 
and back or include any etiological nexus opinions.  An entry 
dated in June 2007 did note continuous back pain and 
bilateral knee pain and the veteran's request for strong pain 
medication for knee pain.

Legal Analysis

The appellant is seeking entitlement to service connection 
for arthritis of the knees and back, claimed under the 
theories of both direct and secondary incurrence.  

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is evidence that a chronic 
disease, including arthritis, manifests to a degree of 10 
percent or more within one year of leaving service, such 
disability shall be granted service connection on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309 (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The veteran's service medical records are unavailable, but 
the record contains documentation of a gunshot wound 
sustained to the left ankle during service in Korea in 1953.  
The veteran does not maintain that he sustained any back or 
knee injuries during his period of service.  In hearing 
testimony he referenced unspecified knee and back 
problems/symptoms which he attributed to the cold weather in 
Korea.  

The earliest post-service clinical indication of any knee 
symptomatology is shown in records dated in 1996 and back 
symptomatology was shown in approximately 2000, which is 
consistent with the veteran's hearing testimony to the effect 
that he had experienced knee and back problems since about 
1997 or so.  Current medical records and evidence establish 
the presence of arthritis in both knees and the lumbar spine, 
and accordingly it is well established that the record 
contains current diagnoses of the claimed disorders.  

The veteran does not primarily argue, nor does the evidence 
suggest, that currently manifested bilateral knee and back 
disorders were directly incurred in service.  Initially, the 
Board observes that the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable in this case.  For injuries or disease 
which are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996).  However, neither the veteran nor his representative 
has alleged that any injury or disorder of the knees or back 
was sustained during combat.  

As a practical matter, the veteran does not maintain that he 
sustained any injury to the back or knees during service.  In 
addition, he has not described having any significant or 
chronic symptomatology of the back or knees during and since 
service, nor does the evidence reflect this.  Instead, 
consistent with his statements and hearing testimony as well 
as the clinical evidence of record, treatment for knee and 
back problems was initially documented from 1996 forward, 
initially occurring about 40 years after the discharge from 
service.  Moreover, the record contains no clinical or 
competent evidence or opinion etiologically linking currently 
diagnosed arthritis of the back and knees bilaterally, 
directly to the veteran's period of service, or any incident 
therein.  The only medical opinion of record provided in June 
2004, failed to establish such a link.  Accordingly, service 
connection under the theory of direct incurrence or on a 
presumptive basis (in cases where arthritis manifests during 
the first post-service year) is not warranted. 

In the alternative, the primary argument is that currently 
manifested arthritis of the knees and back is secondarily 
related to a service-connected left ankle disability.  The 
requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (to include a service-connected condition) 
and the disability claimed.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

The record contains a medical opinion offered in June 2004 
addressing the matter of etiology at issue in this case 
following review of the veteran's claims folder and a 
physical examination of him.  At that time, lumbar 
degenerative disc disease without significant radiculopathy, 
with secondary moderate mechanical low back pain was 
diagnosed.  The examiner commented that the low back 
condition could either be due to some traumatic event or just 
as likely secondary to the aging process.  Moderate 
osteoarthritis of the knees was also diagnosed and the 
examiner felt that this could be just as likely as not 
secondary to the aging process.  Ultimately, the examiner 
opined that if the veteran's left ankle disorder was deemed 
to be service connected (as it is) bilateral knee and spine 
conditions were not be adjunct to or aggravated by the left 
ankle condition.  The Board finds that this opinion was 
rendered with the benefit of the physical evaluation of the 
veteran and based upon review of his medical history and 
treatment as provided in his claims folder.  The record 
contains no contrary opinion.

The veteran testified that a doctor had told him that there 
was an etiological relationship between his currently 
manifested arthritis of the back and knees and his service 
connected disability of the left ankle.  However, no such 
opinion is actually of record.  With all due respect for his 
sincerity, the Board must observe that the veteran's 
statements to this effect, filtered as they were through a 
layman's sensibilities, of what a VA doctor purportedly said, 
are simply too attenuated and inherently unreliable to 
constitute probative "medical" evidence.  See Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

With respect to the veteran's statements and testimony 
pertaining to his own belief that an etiological relationship 
exists between currently manifested arthritis of the back and 
knees and the service connected disability of the left ankle, 
it is well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge, such as the etiology of a medical condition.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claims, and service connection 
for disorders specifically claimed as arthritis of the back 
and knees under either the basis of direct service 
incurrence, or based upon a secondary relationship, must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Moreover, because the earliest post-service clinical 
indication of any knee and back symptomatology is shown in 
1996, more than 40 years after discharge from service, 
arthritis of either the knees or back diagnosed thereafter 
may not be presumed to have been incurred in service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

ORDER

Entitlement to service connection for bilateral knee 
disorders, either on the basis of direct service incurrence 
or as secondary to service-connected disability, or for 
arthritis of the knees based on a presumption of service 
incurrence, is denied.

Entitlement to service connection for a back disorder, either 
on the basis of direct service incurrence or as secondary to 
service-connected disability, or for arthritis of the spine 
based on a presumption of service incurrence, is denied.




REMAND

After a careful review of the record, the Board finds that 
the veteran's appeal for an increased rating for PTSD must be 
remanded for further development for the reasons discussed 
below.

The most recent VA examination of the veteran's PTSD was in 
November 2006.  At his June 2007 Board hearing, the veteran 
testified that his PTSD symptomatology has worsened since 
that examination.  See hearing transcript at 14.  Therefore, 
a new VA examination is necessary to evaluate the current 
degree of impairment of his service-connected PTSD.  38 
C.F.R. § 3.159 (2007); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

The Board notes that the claims folder contains VA treatment 
records from the Daytona Beach VA outpatient clinic (VAOPC) 
current through June 18, 2007.  The veteran testified at his 
June 2007 Board hearing that he received regular monthly 
treatment at that facility from a psychiatrist and social 
worker, as well as participating in a PTSD group.  See 
hearing transcript at 11 and 12.  Inasmuch as VA has a duty 
to obtain all outstanding identified VA treatment records as 
such records are constructively in the possession of VA 
adjudicators during the consideration of a claim, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), these records should be obtained.

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated October 
2003, the veteran was advised of VA's duties to notify and 
assist with regard to his claim of service connection for 
PTSD.  However, he was never provided VCAA notice regarding 
the type of evidence necessary to establish a rating or 
effective date for the disability now on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2007).  Accordingly, the 
Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and an effective date 
for his claim now on appeal, as outlined 
by the Court in Dingess, supra.

2.  Obtain any VA treatment records from 
the Daytona Beach VAOPC for the period 
from June 19, 2007 forward, to include 
psychiatry, psychology and social worker 
records, reports and evaluations, as well 
as PTSD group notes.  These records 
should be associated with the claims 
file.  

3.  After the above has been 
accomplished, schedule the veteran for a 
VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a copy 
of this Remand, must be made available to 
the examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of 
all current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

4.  Readjudicate the claim of entitlement 
to an increased rating for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the last 
SSOC most recently issued in November 
2006, including consideration of VA 
records dated in 2006 and 2007.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case to the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


